Fish, J.
Where, upon the trial of one charged with stabbing, counsel for the accused, in his argument to the jury, asserted that if the prosecutor applied a certain vile epithet to the accused he would be justified in killing the prosecutor, it was not erroneous for the pre- . siding judge to interpose and state in the presence of the jury that there was no such law — that no opprobrious words, or abusive language, could justify a man in killing another.

Judgment affirmed.


All the Justices concurring.